Walker, J. The evidence in this record seems to establish the fact, that plaintiffs in error ratified the judgment entered by confession in their favor, against John K. Brewster, one of the makers of the notes sued upon in this case, if it does not show that it was confessed by their procurement. Putnam, one of the plaintiffs, filed amaffidavit in the office of the circuit clerk, in which he stated, that plaintiffs had recovered this judgment, and they had an execution issued thereon, which had been returned, no property found, and prayed garnishee process against Joseph M. Brewster, and other persons named in the affidavit. The executions were produced and read in evidence on the trial below. Malburn testified, that after Bennett had confessed the judgment, Putnam stated to the witness, that if the assignment was set aside, that it would make no difference with the plaintiffs, as Brewster had confessed judgment, on all the matters in which they had an interest, and which were embraced in the assignment. It can hardly be conceived how a ratification of the confession could be more clearly shown, than by this evidence. That such was the case, a doubt is not entertained. These were joint notes. And the question is presented as to what was the effect of a recovery against one of the several makers, without embracing the others in the proceeding. It has been repeatedly held by this court, that a recovery against one of the several persons jointly liable, releases the others, and forms a complete bar to a recovery against them. Warren v. McNulty, 2 Gilm. 355 ; Thompson v. Emmett, 15 Ill. 415; Moore v. Rogers, 19 Ill. 247. These cases are in point, and decisive of this question. And the rule is so firmly-established in this court, and accords so fully with the adjudged cases in other tribunals, that we feel no disposition to again discuss the question, or to review the rules of law upon which it is based. If the judgment had been confessed without the knowledge of the payees, or had not been ratified by them, it might have been otherwise, but that question is not now before us and need not be discussed. The judgment of the court below is affirmed. Judgment affirmed.